 Case 1:99-mc-09999 Document 394 Filed 03/01/19 Page 1 of 11 PageID #: 41788



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 J&H WEB TECHNOLOGIES, LLC,                    §
                                               §
                       Plaintiff,              §
                                               §            CIVIL ACTION NO.
 v.                                            §
                                               §
 410 LABS, INC. DBA MAILSTROM,                 §              JURY DEMAND
                                               §
                       Defendant.              §


                    ORIGINAL COMPLAINT AND JURY DEMAND

                                    I.     INTRODUCTION

       This is an action for patent infringement in which Plaintiff J&H Web Technologies, LLC

makes the following allegations against Defendant 410 Labs, Inc. dba Mailstrom.

                                         II.   PARTIES

       1.     Plaintiff J&H Web Technologies, LLC (“J&H”) is a Texas limited liability

company with its principal place of business at 12333 Sowden Rd Ste B, PMB #32776 Houston,

TX 77080-2059.

       2.     On information and belief, defendant 410 Labs, Inc. dba Mailstrom (“Mailstrom”)

is a Delaware corporation having a principal place of business at 1106 N. Charles St. Suite 202,

Baltimore Maryland 21201-5591. 410 Labs, Inc. may be served via its registered agent for service

of process, Corporation Service Company at 251 Little Falls Drive, Wilmington, Delaware 19808.

                          III.      JURISDICTION AND VENUE

       3.     This action arises under the patent laws of the United States, Title 35 United States

Code. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331 and 1338(a).

       4.     This Court has personal jurisdiction over 410 Labs. 410 Labs has conducted and

continues to conduct business within the State of Delaware and within the District of Delaware.
    Case 1:99-mc-09999 Document 394 Filed 03/01/19 Page 2 of 11 PageID #: 41789



410 Labs (directly and/or through intermediaries acting on its behalf) uses, offers for sale, sells,

and/or advertises its products (including, but not limited to, the products that are accused of patent

infringement in this lawsuit) in the United States, the State of Delaware, and the District of

Delaware. 410 Labs (directly and/or through intermediaries acting on its behalf) has committed

patent infringement within the State of Delaware, and, more particularly, within the District of

Delaware, as alleged in more detail below. 410 Labs (directly and/or through intermediaries acting

on its behalf) has purposefully and voluntarily placed one or more of its products (including, but

not limited to, the products and services that are accused of infringement in this lawsuit) into the

stream of commerce with the expectation that they will be accessed and used by customers in the

State of Delaware, and in the District of Delaware.

         5.    Venue is therefore proper in this judicial district pursuant to 28 U.S.C. §1391 and

§1400.

                                   IV.    PATENT IN SUIT

         6.    On January 13, 2015, United States Patent No. 8,935,342 (the “’342 Patent”),

entitled “Method for Detecting and Unsubscribing An Address From A Series of Subscriptions,”

was duly and legally issued to inventor Henal Patel by the United States Patent and Trademark

Office, after a full and fair examination. A true and correct copy of the ’342 Patent is attached as

Exhibit A.

         7.    J&H is the owner of the entire right, title, and interest in and to the ‘342 Patent by

assignment, and has the exclusive right to sue for infringement and recover damages for all past,

present and future infringement, including against 410 Labs.

         8.    By way of example only, Claim 1 of the ’342 Patent recites one of the inventions

disclosed in the ’342 Patent:




                                                  2
    Case 1:99-mc-09999 Document 394 Filed 03/01/19 Page 3 of 11 PageID #: 41790




               (‘342 Patent, claim 1.)

         9.    Unlistr has complied with the statutory requirements of 35 U.S.C §287 by placing

a notice of the ‘342 Patent on its website and within the “Help” section of its software application.

Notice of the ‘342 has also been placed on certain software distribution channels, including the

Apple App Store and Google Play.

         10.   The claims of the ‘342 Patent are valid and enforceable.

                             V.     FACTUAL BACKGROUND

A.       J&H WEB TECHNOLOGIES DEVELOPS USEFUL WEB-BASED PROGRAMS

         11.   J&H was created in October 2006 by two Houston natives and former computer

science classmates, Henal Patel and James Glenn. Messrs. Patel and Glenn, after earning degrees

from the Massachusetts Institute of Technology and the University of Houston, started their

company with the goal of creating web-based computer technologies that are useful to consumers.




                                                 3
    Case 1:99-mc-09999 Document 394 Filed 03/01/19 Page 4 of 11 PageID #: 41791



         12.   J&H’s first venture was www.cityslick.net, a website that provides small local

businesses the opportunity to reach more customers over the internet. The website has reached

over 2.4 million visitors since its inception in 2007, and has assisted over 100,000 small business

owners grow with low cost online advertising. Messrs. Patel and Glenn personally engineered and

programmed many aspects of the website. The website—www.cityslick.net—remains online

today.




               (The present interface of the cityslick.net website.)

B.       INVENTOR PATEL INVENTS THE PATENTED METHODS AND SYSTEMS
         AND J&H DEVELOPS UNLISTR

         13.   In early 2010, J&H co-founder Henal Patel was inundated with unwanted

subscription email (emails automatically received from distribution lists) due to companies picking

up his email address from J&H’s websites, as well as other sources logging his email address upon

use. The process of manually unsubscribing from unwanted subscription email proved to be

burdensome and time intensive.

         14.   Mr. Patel was unable to locate a technology solution to scan and unsubscribe an

email address from unwanted subscription email in bulk or automatically. Predicting that many

email users likely encountered the same problem in their email inboxes, Mr. Patel set out to create

a solution.


                                                 4
    Case 1:99-mc-09999 Document 394 Filed 03/01/19 Page 5 of 11 PageID #: 41792



             15.           By September 2010, Mr. Patel had invested significant time, labor, skill, and money

in creating, writing and developing a technology to mass unsubscribe an email user from unwanted

subscriptions email automatically.

             16.           During research and development, Messrs. Patel and Glenn applied their technical

expertise to create a “Regular Expressions Dictionary,” which identifies over one hundred attribute

properties for email subscription lists.1 The algorithms maintained in the Regular Expressions

Dictionary are email-centric and required a significant amount of testing and development. To

unsubscribe one or more senders, attribute properties must be determined for each subscription list

in a given email queue, and the application is then instructed to take further steps on behalf of the

user, such as sending an opt-out request to a designated email address automatically or automating

access to unsubscribe links within the body of an email.

             17.           On August 29, 2011, after a year of software development, J&H publicly released

Unlistr 1.0 to software distribution websites download.cnet.com and brothersoft.com. Unlistr is a

software program capable of, among other things, intelligently scanning email inboxes, detecting

email subscriptions using J&H’s Regular Expressions Dictionary, and automatically unsubscribing

from email subscriptions based on user election.




                                                       
1
    “RegexDictionarySettings,” available at <http://unlistr.com/download/RegexSettings.xml> (last accessed January
    21, 2016).

                                                            5
    Case 1:99-mc-09999 Document 394 Filed 03/01/19 Page 6 of 11 PageID #: 41793




         (The 2011 version of Unlistr.)

         18.    At the same time as the release of Unlistr 1.0, J&H launched the website for its new

product, www.unlistr.com.      Mr. Patel personally engineered and programmed the website, in

addition to loading the Regular Expressions Dictionary on the website for connection to Unlistr

1.0.




                                                 6
    Case 1:99-mc-09999 Document 394 Filed 03/01/19 Page 7 of 11 PageID #: 41794




         (The Unlistr website in September of 2011.)

         19.    Upon information and belief, within three months of the launch of Unlistr, hundreds

of users downloaded the Unlistr program.

         20.    As a result of its popularity amongst users, J&H developed a mobile version of the

application in May of 2012. J&H further improved Unlistr in May of 2014, and most recently

released a version of the application for Microsoft Outlook.




                                                 7
    Case 1:99-mc-09999 Document 394 Filed 03/01/19 Page 8 of 11 PageID #: 41795




      (Unlistr for Mobile Devices (2012-2015).)




      (Unlistr for Outlook (2014-2015).)

         21.     To date, J&H has devoted considerable capital resources developing, improving

and marketing Unlistr’s programs, website, and Regular Expressions Dictionary. In addition, to

date, J&H has expended significant time and effort to develop, test and launch Unlistr in multiple

programming languages.

         22.     Unlistr has been downloaded approximately 105,000 times since its launch on

August 29, 2011, with several thousand paying customers.

         23.     The Unlistr product practices claims 1-9, 14 and 16 of the ‘342 patent.

                                        VI.    COUNT I

                            Infringement of U.S. Patent No. 8,935,342

         24.     J&H refers to and incorporates herein the allegations of paragraphs 1 through 23.




                                                  8
    Case 1:99-mc-09999 Document 394 Filed 03/01/19 Page 9 of 11 PageID #: 41796



         25.    410 Labs has and continues to directly infringe, either literally or under the doctrine

of equivalents, at least claim 1, 14 and 16 of the ’342 Patent in violation of 35 U.S.C. § 271(a) by

making, using, selling, and/or offering to sell in the United States certain methods and/or systems

disclosed and claimed in the ’342 Patent, specifically including its Unsubscribe tool (the “Accused

Product(s)”).

         26.    410 Labs has and continues to indirectly infringe, either literally or under the

doctrine of equivalents, at least claim 1, 14, and 16 of the ’342 Patent in violation of 35 U.S.C. §

271(b). Since at least the filing of this lawsuit, Defendant had actual or constructive knowledge of

the ‘342 Patent and induced its end-users to infringe the ‘342 Patent. Defendant’s product

literature (e.g., marketing materials, website, etc.) advertise and encourage Defendant’s end-users

to practice an infringing use of the Accused Product(s). Defendant’s inducement also includes

supplying or otherwise making available to end-users software and/or applications that perform

the claimed method. Further Defendant, knowingly and with specific intent, induced Defendant’s

customers of the Accused Product(s) who purchase and/or operate such products in accordance

with Defendant’s instructions and the capabilities built into the Accused Product(s).

         27.    A claim chart comparing claims 1, 14 and 16 of the ‘342 patent to the Accused

Product(s) is attached as Exhibit B. J&H reserves the right to amend and/or supplement this chart

(including the assertion of additional claims) in accordance with the Federal Rules of Civil

Procedure, Local Patent Rules, and any other applicable rules as this action progresses. On

information and belief, 410 Labs literally infringes at least claims 1-9, 14 and 16 of the ‘342 patent.

         28.    J&H and Unlistr have suffered and continues to suffer damages as a result of 410

Labs infringement of Unlistr’s ‘342 Patent. Pursuant to 35 U.S.C. § 284, J&H is entitled to recover

damages from 410 Labs for its infringing acts in an amount subject to proof at trial, but no less

than a reasonable royalty.

                                                  9
Case 1:99-mc-09999 Document 394 Filed 03/01/19 Page 10 of 11 PageID #: 41797



       29.     410 Labs infringement of Unlistr’s ‘342 Patent has damaged and will continue to

damage J&H, causing irreparable harm for which there is no adequate remedy at law, unless 410

Labs is enjoined by this Court.

                              VII.    PRAYER FOR RELIEF

       WHEREFORE, J&H respectfully requests that this Court enter judgment in its favor and

against Defendant 410 Labs, granting the following relief:

       1.      Judgment in J&H’s favor that 410 Labs infringed and continues to infringe one or

more claims of the ‘342 Patent.

       2.      An award to J&H of damages adequate to compensate it for 410 Labs acts of

patent infringement, including lost profits, but in no event less than a reasonable royalty, together

with interest and costs as fixed by the Court pursuant to 35 U.S.C. § 284.

       3.      A grant of permanent injunction pursuant to 35 U.S.C. § 283 against 410 Labs,

enjoining Defendant from further acts of patent infringement.

       4.      Award J&H pre-judgment and post-judgment interest on its damages.

       5.      Any further relief that this Court deems just and proper.

 




                                                 10
Case 1:99-mc-09999 Document 394 Filed 03/01/19 Page 11 of 11 PageID #: 41798



Dated: March 1, 2019                      Respectfully submitted,


    Of Counsel:                       /s/ George Pazuniak
                                      George Pazuniak (DE Bar 478)
    Todd Y. Brandt                    O’KELLY ERNST & JOYCE
    State Bar No. 24027051            901 N. Market St., Suite 1000
    BRANDT LAW FIRM                   Wilmington, DE 19801
    222 N. Fredonia Street            Tel: 302-478-4230
    Longview, Texas 75606             Email: GP@del-iplaw.com
    Telephone: (903) 212-3130
    Facsimile: (903) 753-6761
    tbrandt@thebrandtlawfirm.com      Attorneys for Plaintiff J&H WEB
                                      TECHNOLOGIES, LLC




                                     11
